DETAILED ACTION

This Office Action is in response to the Amendment filed 1/13/2021.  Due to the claim amendments, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  Claims 4, 6, 10, 13, and 17-19 have been canceled.  Claims 1-3, 5, 7-9, 11-12, 14-16, and 20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
The independent claim have been amended to include limitations stating “generating, by the processor, TDD-UL-DL-configuration dedicated information including a slot pattern that indicates resources used for SL communication among the flexible resources configured by the TDD-UL-DL configuration information” and “wherein one or more flexible resources among the flexible resources configured by the TDD-UL-DL-configuration common information are overwritten by the TDD-UL-DL configuration information to be the resources used for SL communications”.  Applicant argues that .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rugeland et al. (U.S. Publication US 2019/0373647 A1) in view of Kwak et al. (U.S. Publication US 2019/0349904 A1) .
With respect to claim 1, Rugeland et al. discloses an operation method of a base station in a communication system (See the abstract, page 1 paragraph 2, and Figure 1 of Rugeland et al. for reference to an eNB, which is a base station, performing a method of resource allocation for sidelink radio connections).  Rugeland et al. also discloses generating, by a processor, time division duplex (TDD)-uplink-downlink configuration (TDD-UL-DL-configuration) common information, the TDD-UL-DL- configuration common information including information regarding a DL-UL transmission period, a DL pattern indicating DL resources, a UL pattern indicating UL resources, and a sidelink (SL) pattern indicating SL resources; and transmitting, by the processor, to a user equipment (UE) system information including the TDD-UL-DL-configuration common information (See pages 1-2 paragraphs 10-14 and page 3 paragraphs 33-34 of Rugeland et al. for reference to the eNB generating and broadcasting to UEs system information blocks, SIB, according to the TS 36.213 v.13.3.0 standards, wherein the SIB defines a TDD UL/DL configuration known to include information regarding a DL pattern of DL resources and an UL pattern of UL resources, and also defining a pattern of SL resources).  Rugeland et al. further discloses wherein the DL resources, the UL resources, and the SL resources are included in the DL-UL transmission period (See pages 1-2 paragraphs 10-14 and page 3 paragraphs 33-34 of Rugeland et al. for reference to the UL and DL resources being part of the period indicated by the TDD UL/DL configuration, and for reference to the resources of the SL being a subset of the PUSCH, such that they are a subset of the indicated UL resources).  Although Rugeland et al. does disclose indicating DL, UL, and SL resources, Rugeland et al. does not specifically disclose resources other than the DL, UL, and SL resources being flexible resources, generating, by the processor, TDD-UL-DL-configuration dedicated information including a slot pattern that indicates resources used for SL communication among the flexible resources configured by the TDD-UL-DL configuration information, and wherein one or more flexible resources among the flexible resources configured by the TDD-UL-DL-configuration common information are overwritten by the TDD-UL-DL configuration information to be the resources used for SL communications.  However, Kwak et al., in the field of communications, discloses indicating other symbols as flexible symbols that can by employed as other types of resources (See pages 7-8 paragraphs 70-75 of Kwak et al.).  Kwak et al. also discloses using a group common PDCCH to transmit DCI indicating a slot format corresponding to the DL, UL, and flexible symbols (See page 7 paragraph 70 of Kwak et al.).  Kwak et al. further teaches that this configured slot format can be overwritten by a DCI parameter indicated via RRC signaling transmitted (See page 8 paragraph 76 of Kwak et al.).  This parameter overwriting the configured slot format is equivalent to the claimed TDD-UL-DL-configuration dedicated information including a slot pattern that indicates resources used for SL communication among the flexible resources configured by the TDD-UL-DL configuration information.  Using other resources as flexible resources has the advantage of allowing the other resources to be dynamically defined such that their use may change depending on the needs of the system.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kwak et al., to combine using other resources as flexible resources and indicating which resources may be used for SL communication, as suggested by Kwak et al., with the system and method of Rugeland et al., with the motivation being to allow the other resources to be dynamically defined such that their use may change depending on the needs of the system.
With respect to claim 2, Rugeland et al. discloses wherein the SL pattern includes at least one of the group consisting of: information indicating a number of consecutive SL slots in the DL-UL transmission period, information indicating a number of consecutive SL symbols located before a starting SL slot among the consecutive SL slots, information indicating a number of consecutive SL symbols located after an ending SL slot among the consecutive SL slots, an index of the starting SL slot, and an index of the ending SL slot (See page 1-2 paragraphs 10-15 and Tables 1-3 of Rugeland  et al. for reference to the indication of SL resources including an indication of a number of consecutive of a Subframe Number period that are used as sidelink periods, wherein each subframe including 2 slots, such that an indication of a number of consecutive subframes used for the SL is equivalent to an indication of a number of consecutive SL slots in the DL-UL transmission period).
With respect to claim 3, Rugeland et al. discloses wherein the SL pattern is used to reconfigure one or more UL resources among the UL resources configured by the UL pattern to SL resources used for SL communication (See page 1 paragraph 12 of Rugeland et al. for reference to the indicated subframes used for SL resources being a resources pool that is a subset of the PUSCH, which is a set of UL resources, such that the resources indicated for use as SL resources reconfigure UL resources of the PUSCH as SL resources).
	With respect to claim 5, as shown above in the rejection of claim 4, Kwak et al. renders obvious transmitting a DCI message including slot patter information indicating which flexible resources are to be used as SL resources.  Kwak et al. also discloses wherein the slot pattern includes at least one of the group consisting of: a slot index, information indicating that all, information indicating a number of consecutive SL symbols among all the symbols included in the slot indicated by the slot index, an index of a starting SL symbol among the consecutive SL symbols, and an index of an ending SL symbol among the consecutive SL symbols (See pages 7-8 paragraphs 70-75 of Kwak et al. for reference to the DCI defining the flexible resources explicitly indicating which resources are to be used for SL for each NR slot such that an indication that a slot is to be used for SL is an indication that all symbols included in the slot indicated by the slot index are SL symbols).  Thus, the 
	With respect to claims 7 and 14, Rugeland et al. discloses a first user equipment (UE) in a communication system, the first UE including a processor, a transceiver operated by the processor, and a memory configured to store at least one instruction executable by the processor to perform an operation method (See the abstract, page 1 paragraph 2, page 13 paragraphs 233-234, and Figures 1 and 14 of Rugeland et al. for reference to a UE in a communication system including processor circuitry, a transceiver operated by the processor circuitry, and a memory comprising coded instructions, which when executed by the processor circuitry perform a method of establishing sidelink radio connections).  Rugeland et al. also discloses receiving, by the processor, from a base station system information including time division duplex (TDD)-uplink-downlink configuration (TDD-UL-DL-configuration) common information; and identifying, by the processor, information regarding a DL-UL transmission period, a DL pattern indicating DL resources, a UL pattern indicating UL resources, and a sidelink (SL) pattern indicating SL resources, which are included in the TDD-UL-DL-configuration common information (See pages 1-2 paragraphs 10-14 and page 3 paragraphs 33-34 of Rugeland et al. for reference to the UE receiving system information blocks, SIB, broadcast by an eNB, which is a base station, according to the TS 36.213 v.13.3.0 standards, wherein the UE uses the SIB to identify a TDD UL/DL configuration known to include information regarding a DL pattern of DL resources and an UL pattern of UL resources, and also identify a pattern of SL resources).  Rugeland et al. further discloses wherein (See pages 1-2 paragraphs 10-14 and page 3 paragraphs 33-34 of Rugeland et al. for reference to the UL and DL resources being part of the period indicated by the TDD UL/DL configuration, and for reference to the resources of the SL being a subset of the PUSCH, such that they are a subset of the indicated UL resources).  Rugeland et al. also discloses performing, by the processor, DL, UL or the SL communication using the resources configured by the TDD-UL-DL configuration common information (See page 6 paragraphs 75-79 of Rugeland et al. for reference to communicating UL, DL, and SL data according to configured resources).  Although Rugeland et al. does disclose indicating DL, UL, and SL resources, Rugeland et al. does not specifically disclose resources other than the DL, UL, and SL resources being flexible resources, receiving, by the processor, from the base station a RRC message including TDD-UL-DL-configuration dedicated information including a slot pattern that indicates resources used for SL communication among the flexible resources configured by the TDD-UL-DL configuration information, and wherein one or more flexible resources among the flexible resources configured by the TDD-UL-DL-configuration common information are overwritten by the TDD-UL-DL configuration information to be the resources used for SL communications.  However, Kwak et al., in the field of communications, discloses indicating other symbols as flexible symbols that can by employed as other types of resources (See pages 7-8 paragraphs 70-75 of Kwak et al.).  Kwak et al. also discloses using a group common PDCCH to transmit DCI indicating a slot format corresponding to the DL, UL, and flexible symbols (See page 7 paragraph 70 of Kwak et al.).  Kwak et al. further (See page 8 paragraph 76 of Kwak et al.).  This parameter overwriting the configured slot format is equivalent to the claimed TDD-UL-DL-configuration dedicated information including a slot pattern that indicates resources used for SL communication among the flexible resources configured by the TDD-UL-DL configuration information.  Using other resources as flexible resources has the advantage of allowing the other resources to be dynamically defined such that their use may change depending on the needs of the system.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kwak et al., to combine using other resources as flexible resources and indicating which resources may be used for SL communication, as suggested by Kwak et al., with the system and method of Rugeland et al., with the motivation being to allow the other resources to be dynamically defined such that their use may change depending on the needs of the system.
	With respect to claims 8 and 15, Rugeland et al. discloses wherein the SL pattern includes at least one of the group consisting of: information indicating a number of consecutive SL slots in the DL-UL transmission period, information indicating a number of consecutive SL symbols located before a starting SL slot among the consecutive SL slots, information indicating a number of consecutive SL symbols located after an ending SL slot among the consecutive SL slots, an index of the starting SL slot, and an index of the ending SL slot (See page 1-2 paragraphs 10-15 and Tables 1-3 of Rugeland  et al. for reference to the indication of SL resources including an indication of a number of consecutive of a Subframe Number period that are used as sidelink periods, wherein each subframe including 2 slots, such that an indication of a number of consecutive subframes used for the SL is equivalent to an indication of a number of consecutive SL slots in the DL-UL transmission period).
	With respect to claims 9 and 16, Rugeland et al. discloses wherein the SL pattern is used to reconfigure one or more UL resources among the UL resources configured by the UL pattern to SL resources used for SL communication (See page 1 paragraph 12 of Rugeland et al. for reference to the indicated subframes used for SL resources being a resources pool that is a subset of the PUSCH, which is a set of UL resources, such that the resources indicated for use as SL resources reconfigure UL resources of the PUSCH as SL resources).
	With respect to claim 11, as shown above in the rejections of claim 10 and 17, Kwak et al. renders obvious receiving a DCI message including slot patter information used to identify which flexible resources are to be used as SL resources.  Kwak et al. also discloses wherein the slot pattern includes at least one of the group consisting of: a slot index, information indicating that all, information indicating a number of consecutive SL symbols among all the symbols included in the slot indicated by the slot index, an index of a starting SL symbol among the consecutive SL symbols, and an index of an ending SL symbol among the consecutive SL symbols (See pages 7-8 paragraphs 70-75 of Kwak et al. for reference to the DCI defining the flexible resources explicitly indicating which resources are to be used for SL for each NR slot such that an indication that a slot is to be used for SL is an indication that all symbols included in the slot indicated by the slot index are SL symbols).  Thus, the limitations of these claims are rendered obvious in view of these teachings of Kwak et al. for the same reasons as applied above to claims 7 and 14.
	
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rugeland et al. in view of Kwak et al., and in further view of Fehrenbach et al. (U.S. Publication US 2020/0092685 A1).
With respect to claims 12 and 20, although Rugeland et al. does disclose performing SL communication between UEs including performing SL communication with a second UE based on common information indicating UL, DL, and SL resources, and although Kwak et al. renders obvious performing SL communication between UEs including performing SL communication with a second UE based on dedicate information indicating UL, DL, and SL resources, the combination of Rugeland et al. and Kwak et al. does not specifically disclose wherein the performing of the SL communication further comprises: transmitting, by the processor, to a second UE a sidelink control information (SCI) including information that indicates the SL resources configured by the TDD-UL-DL- configuration common information and the TDD-UL-DL-configuration dedicated information; and performing the SL communication with the second UE by using the SL resources indicated by the SCI.  However, Fehrenbach et al., in the field of communications, discloses performing sidelink communications including transmitting, by the processor, to a second UE a sidelink control information (SCI) including information that indicates the SL resources configured by the TDD-UL-(See page 10 paragraph 189 of Fehrenbach et al. for reference to a UE providing control information about side link functions to other UEs, wherein the control information includes sidelink control information indicating TDD UL/DL configuration).  Using sidelink control information has the advantage of allowing UEs to share information regarding resource configuration, such that UEs not within range of a base station may still receive system information regarding resource configurations.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Fehrenbach et al., to combine using sidelink control information, as suggested by Fehrenbach et al., with the system and method of Rugeland et al. and Kwak et al., with the motivation being to allow UEs to share information regarding resource configuration, such that UEs not within range of a base station may still receive system information regarding resource configurations.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON E MATTIS/Primary Examiner, Art Unit 2461